406 A.2d 385 (1979)
Ann Marie C. DeGRECHIE
v.
Lawrence R. DeGRECHIE.
No. 126-78.
Supreme Court of Vermont.
September 10, 1979.
*386 Lisman & Lisman, Burlington, for plaintiff.
Wool & Murdoch, Burlington, for defendant.
Before BARNEY, C. J., LARROW, BILLINGS and HILL, JJ., and SHANGRAW, C. J. (Retired), Specially Assigned.
PER CURIAM.
Defendant seeks to appeal from the provisions of a divorce judgment relating to custody of a minor child of the parties. He briefs claimed error in failure of the trial court to appoint an attorney for the minor child in question under 15 V.S.A. § 594, and an in camera questioning of the minor child by the court in the absence of the parties' attorneys.
No findings of fact were made or requested, but an examination of the record convinces us that, whatever the merits of the defendant's contentions, they were not raised in the trial court. No appointment of an attorney or guardian was adequately requested, and the parties, furnished with a transcript of the testimony taken by the court, made no objection to the procedure employed. The issues briefed have not been preserved for review. V.R.C.P. 46. Gardner v. West-Col, Inc., 136 Vt. 381, 386, 392 A.2d 383, 385-86 (1978).
Judgment affirmed.